Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

Claims 1-46 are pending 
Claim 1-8, 10-12, 17-28, 37-40 are canceled.
Claim 9, 13-16, 29-36, 41-46 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 13-16, and 29-36, 41-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9, 15,16,29, 33,35-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US-PG-PUB 2013/0242824 A1) and in view of Desgagne et al. (WO/2005/032172 A1).





The instant application is about timing of resource allocation and is shown in fig. 5

    PNG
    media_image1.png
    197
    372
    media_image1.png
    Greyscale











The primary reference Lee is about applying TDD to FDD scheduling and is shown in fig. 19

    PNG
    media_image2.png
    447
    666
    media_image2.png
    Greyscale











The secondary reference Desgagne is about integrating resource allocation between time division duplex and frequency division duplex and is shown in 2.


    PNG
    media_image3.png
    1090
    760
    media_image3.png
    Greyscale




As to claim 9. Lee a method in a network node for timing of scheduling of resources in a frequency division duplex system (Lee fig. 17 TTI being applied to HD-FDD in scheduling of resource see also table 11), wherein the network node communicates with a user equipment (Lee fig. 1a Ue communicating with eNB), the method comprising:
determining that the user equipment is prohibited to receive an uplink grant in at least one subframe in the frequency division duplex system based on the user equipment being configured with an Almost Blank Subframe (ABS) procedure (Lee fig.18 [0172] and table 12 introduction of switching time and timing advance based on the fact that Ue is configured with half-duplex [0177] muting of subframe is same as ABS]),
wherein the determining that the user equipment is prohibited to receive an uplink grant in at least one subframe is further based on if the user equipment is configured with a half-duplex operation (Lee fig.18 [0172] HD-FDD WTRU which requires switching time between UL and DL and table 12 introduction of switching time and timing advance based on the fact that Ue is configured with half-duplex [0177] muting of subframe is same as ABS]); and
determining whether the user equipment transmits more in uplink during a time period than the predetermined uplink threshold value (Lee [0179] a table having pre-specified parameter applicable to Ue having more uplink than downlink traffic which happen at a time or period); and
in response to determining that the user equipment is prohibited to receive the uplink grant in the at least one subframe (Lee fig.17 [0155] and see also  fig. 19 [0174]-[0183]  timing adjustment for a WTRU operating in HD-FDD and see also [0182] [0183] TTI bundling being used for HD FDD WTRU  and  PHICH being received by Ue  see [0065]-[0068] ) , sending an indication to the user equipment to apply a time division duplex configuration to the timing of scheduling of resources in the frequency division duplex system (Lee fig.17 [0155] bitmap indicating use of TTI and see [0182] [0183] TTI bundling being used for HD FDD WTRU  and  PHICH being received by Ue see also [0155] and  [0066] ).
Lee does not expressly teach wherein the network node comprises a predetermined uplink threshold value;
However Desgagne from a similar field of endeavor teaches wherein the network node comprises a predetermined uplink threshold value (Looking at applicant specification the threshold values is not defined and can be any base value taking to compare uplink and downlink traffic based on this Desgagne [0033] asymmetric and symmetric traffic based on which amount of traffic in uplink and uplink traffic is being measured based on which FDD or TDD is selected and [0034] and data rate in uplink being compared to a threshold).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Desgagne and Lee to use a threshold in order to select TDD or FDD for communication. Because Desgagne teaches a method for integrating radio resource management between TDD and FDD thus providing efficient spectrum utilization (Desgagne [0016]).

As to claim 13. The combination of Lee and Desgagne teaches all the limitations of parent claim 9, wherein the network node comprises a predetermined downlink threshold value, the method further comprising
Lee teaches determining whether the user equipment transmits more in downlink during a time period than the predetermined downlink threshold value(Lee [0179] a table having pre-specified parameter applicable to Ue having more uplink than downlink traffic which happen at a time or period);
Lee does not expressly teach wherein the network node comprises a predetermined uplink threshold value;
However Desgagne from a similar field of endeavor teaches wherein the network node comprises a predetermined uplink threshold value (Looking at applicant specification the threshold values is not defined and can be any base value taking to compare uplink and downlink traffic based on this Desgagne [0033] asymmetric and symmetric traffic based on which amount of traffic in uplink and uplink traffic is being measured based on which FDD or TDD is selected and [0034] and data rate in uplink being compared to a threshold).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Desgagne and Lee to use a threshold in order to select TDD or FDD for communication. Because Desgagne teaches a method for integrating radio resource management between TDD and FDD thus providing efficient spectrum utilization (Desgagne [0016]).

As to claim 15. The combination of Lee and Desgagne teaches all the limitations of parent claim 9, 
Lee teaches sending a further indication to the user equipment to apply the time division duplex configuration to a timing of a hybrid automatic repeat request protocol (Lee [0120] a PHICH i.e. an indication in connection with HARQ process which is associated with TTI bundling).

As to claim 16. The combination of Lee and Desgagne teaches all the limitations of parent claim 15,
Lee teaches  wherein the time division duplex configuration is to be applied to transmitting uplink feedback in a subframe according to the timing of the hybrid automatic repeat request protocol of the time division duplex configuration(Lee [0122] TTI FDD i.e. TDD FDD being used for harq process which take place in UL subframe).

As to claim 29. Lee a network node configured to enable timing of scheduling of resources in a frequency division duplex system (Lee fig. 17 TTI being applied to HD-FDD in scheduling of resource see also table 11 and fig. 1a Ue communicating with eNB), wherein the network node is configured to communicate with a user equipment (Lee fig. 1a Ue communicating with eNB), the network node comprising:
a processing unit (Lee fig. 1b, 118 a processor) adapted to determine that the user equipment is prohibited to receive an uplink grant in at least one subframe in the frequency division duplex system based on if the user equipment is configured with an Almost Blank Subframe (ABS) procedure (Lee fig.18 [0172] and table 12 introduction of switching time and timing advance based on the fact that Ue is configured with half-duplex [0177] muting of subframe is same as ABS]),
wherein the processor(Lee fig. 1b, 118 a processor)  is adapted to determine that the user equipment is prohibited to receive the uplink grant in at least one subframe is based on if the user equipment is configured with a half-duplex operation (Lee fig.18 [0172] HD-FDD WTRU which requires switching time between UL and DL and table 12 introduction of switching time and timing advance based on the fact that Ue is configured with half-duplex [0177] muting of subframe is same as ABS]); and
wherein the network node comprises a predetermined uplink threshold value;
determine whether the user equipment transmits more in uplink during a time period than the predetermined uplink threshold value (Lee [0179] a table having pre-specified parameter applicable to Ue having more uplink than downlink traffic which happen at a time or period); and
a transmitter (Lee fig. 1b, 120 a transceiver i.e. transmitter/receiver) adapted to, in response to the user equipment being prohibited to receive the uplink grant in the at least one subframe (Lee fig.17 [0155] and see also  fig. 19 [0174]-[0183]  timing adjustment for a WTRU operating in HD-FDD and see also [0182] [0183] TTI bundling being used for HD FDD WTRU  and  PHICH being received by Ue  see [0065]-[0068] ) , send an indication to the user equipment to apply a time division duplex configuration to the timing of scheduling of resources in the frequency division duplex system (Lee fig.17 [0155] bitmap indicating use of TTI and see [0182] [0183] TTI bundling being used for HD FDD WTRU  and  PHICH being received by Ue see also [0155] and  [0066] ).

However Desgagne from a similar field of endeavor teaches wherein the network node comprises a predetermined uplink threshold value (Looking at applicant specification the threshold values is not defined and can be any base value taking to compare uplink and downlink traffic based on this Desgagne [0033] asymmetric and symmetric traffic based on which amount of traffic in uplink and uplink traffic is being measured based on which FDD or TDD is selected and [0034] and data rate in uplink being compared to a threshold).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Desgagne and Lee to use a threshold in order to select TDD or FDD for communication. Because Desgagne teaches a method for integrating radio resource management between TDD and FDD thus providing efficient spectrum utilization (Desgagne [0016]).

As to claim 33. The combination of Lee and Desgagne teaches all the limitations of parent claim 29,
Lee teaches  and wherein the processor is further adapted to determine whether the user equipment transmits more in downlink during a time period than the predetermined downlink threshold value(Lee [0179] a table having pre-specified parameter applicable to Ue having more uplink than downlink traffic which happen at a time or period);

However Desgagne from a similar field of endeavor teaches wherein the network node comprises a predetermined uplink threshold value (Looking at applicant specification the threshold values is not defined and can be any base value taking to compare uplink and downlink traffic based on this Desgagne [0033] asymmetric and symmetric traffic based on which amount of traffic in uplink and uplink traffic is being measured based on which FDD or TDD is selected and [0034] and data rate in uplink being compared to a threshold).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Desgagne and Lee to use a threshold in order to select TDD or FDD for communication. Because Desgagne teaches a method for integrating radio resource management between TDD and FDD thus providing efficient spectrum utilization (Desgagne [0016]).

As to claim 35. The combination Lee and Desgagne teaches all the limitations of parent claim 29,
wherein the transmitter is further adapted to send a further indication to the user equipment to apply the time division duplex configuration to a timing of a hybrid automatic repeat request protocol (Lee [0120] a PHICH i.e. an indication in connection with HARQ process which is associated with TTI bundling).

As to claim 36. The combination Lee and Desgagne teaches all the limitations of parent claim 35, 
Lee teaches wherein the time division duplex configuration is to be applied to transmitting uplink feedback in a subframe according to the timing of the hybrid automatic repeat request protocol of the time division duplex configuration (Lee [0120] a PHICH i.e. an indication in connection with HARQ process which is associated with TTI bundling and ul feedback having a single ack/nack).

As to claim 41. The combination Lee and Desgagne teaches all the limitations of parent claim 29, 
Lee teaches wherein the transmitter is further adapted to send the time division duplex configuration to the user equipment (Lee [0120] a PHICH i.e. an indication in connection with HARQ process which is associated with TTI bundling).

As to claim 42. The combination Lee and Desgagne teaches all the limitations of parent claim 9, 
Lee teaches wherein the indication is sent by Radio Resource Control (RRC) signaling or Media Access Control (MAC) signaling (Lee [0099] [0120] [0156] bitmap or indication being sent via higher layer signaling).

As to claim 43. The combination Lee and Desgagne teaches all the limitations of parent claim 9, 
(Lee [0156] bitmap indicating having TTI being provided to WTRU).

As to claim 44. The combination Lee and Desgagne teaches all the limitations of parent claim 9, 
Lee teaches wherein the time division duplex configuration is sent by Radio Resource Control (RRC) Signaling or Media Access Control (MAC) signaling (Lee [0099] [0120] [0156] bitmap or indication being sent via higher layer signaling).

As to claim 45. The combination Lee and Desgagne teaches all the limitations of parent claim 9, 
Lee teaches wherein the network node is at least one of: a radio resource management node, a radio base station, and an eNodeB (Lee fig. 1a eNB).

As to claim 46. The combination Lee and Desgagne teaches all the limitations of parent claim 9, further comprising
Lee teaches asymmetric traffic and a determination of uplink traffic to downlink traffic ratio but does not teach sending an indication based on the determination (Lee [0179] a table having pre-specified parameter applicable to Ue having more uplink than downlink traffic which happen at a time or period);  
However Desgagne from a similar field of endeavor teaches determining that traffic between the network node and the user equipment is asymmetric prior to sending the indication to the user equipment to apply the time division duplex configuration to (Looking at applicant specification the threshold values is not defined and can be any base value taking to compare uplink and downlink traffic based on this Desgagne [0033] asymmetric and symmetric traffic based on which amount of traffic in uplink and uplink traffic is being measured based on which FDD or TDD is selected and [0034] and data rate in uplink being compared to a threshold).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Desgagne and Lee to use a threshold in order to select TDD or FDD for communication. Because Desgagne teaches a method for integrating radio resource management between TDD and FDD thus providing efficient spectrum utilization (Desgagne [0016]).

Claim 14,34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US-PG-PUB 2013/0242824 A1) and in view of Desgagne et al. (WO/2005/032172 A1) and in view of Pan et al. (US-PG-PUB 2012/0182908 A1)

As to claim 14.The combination Lee and Desgagne teaches all the limitations of parent claim 9,
The combination Lee and Desgagne does not teach wherein the timing of scheduling of resources is to be applied to transmitting uplink data according to a timing of a transmission delay for the uplink data of the time division duplex configuration 
However Pan from a similar field of endeavor teaches wherein the timing of scheduling of resources is to be applied to transmitting uplink data according to a timing  (Pan [0010] a delay in TDD and [0049] a periodicity configured at 1ms which is interpreted as the timing of transmission delay whose aims is to reduce a delay which was already there, which is interpreted as a delay for all uplink configuration in TDD).
Therefore, it would have been obvious to a person of ordinary at the time the  invention was made to combine the teaching of Pan and the combine teaching of Lee and Desgagne  to use a UE operating in TDD-FDD and a eNB to provide uplink grant during restricted subframe Because Pan teaches a method for providing a periodicity in scheduling uplink resource thus providing more flexibility to the system and at same reducing or shorten a transmission delay of user data thereby providing on time delivery of user data (Pan [0011] [0012]).

As to claim 34. The combination Lee and Desgagne teaches all the limitations of parent claim 29,
The combination Lee and Desgagne does not teach wherein the timing of scheduling of resources is to be applied to transmitting uplink data according to a timing of a transmission delay for the uplink data of the time division duplex configuration 
However Pan from a similar field of endeavor teaches wherein the timing of scheduling of resources is to be applied to transmitting uplink data according to a timing of a transmission delay for the uplink data of the time division duplex configuration (Pan [0010] a delay in TDD and [0049] a periodicity configured at 1ms which is interpreted as the timing of transmission delay whose aims is to reduce a delay which was already there, which is interpreted as a delay for all uplink configuration in TDD).
(Pan [0011] [0012]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VOSTER PREVAL/           Examiner, Art Unit 2412        

/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412